 Case 1:15-cr-00252-PKC Document 1407 Filed 07/01/20 Page 1 of 2 PageID #: 24370




                                             July 1, 2020

BY ECF

Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252 (PKC)

Your Honor:

        We represent defendants Hernan Lopez and Carlos Martinez in the above-referenced matter.
Pursuant to Your Honor’s Individual Practices and Rules, we write to provide the Court with the
parties’ proposed briefing schedule for defendants Hernan Lopez and Carlos Martinez’s Motions for
Severance and to Strike Certain Language in the Indictment, and to confirm service on the government
via ECF. We have conferred with the government and the parties have agreed upon the following
schedule:

               Notice of Motion and Motions for Severance and to Strike Language, Memorandum of
                Points and Authorities, and Proposed Order served on June 29, 2020;
               Opposition papers due no later than July 22, 2020; and
               Reply, if any, due no later than August 5, 2020.

         Accordingly, defendants Hernan Lopez and Carlos Martinez respectfully request that the
Court endorse the parties’ proposed briefing schedule. We thank the Court for its consideration of this
request.
                                              Respectfully submitted,

                                              /s/ Matthew Donald Umhofer
                                              Matthew Donald Umhofer
                                              James W. Spertus
                                              Samuel A. Josephs
                                              Counsel for Hernan Lopez

                                              /s/ Steven J. McCool
                                              Steven J. McCool
                                              Julia M. Coleman
                                              Michael T. Cornacchia
                                              Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1407 Filed 07/01/20 Page 2 of 2 PageID #: 24371




                                                                  July 1, 2020
                                                                   Page 2 of 2

cc: Counsel of record (by ECF)
